Title: From Thomas Jefferson to Robert Smith, 26 June 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir
                     
                     Washington June 26. 05.
                  
                  Your letter of the 24th. came to hand last night. Capt. Tingey happening to come in this morning while mr Madison was here, we took into consideration the expediency of sending an express boat after the Huntress: & considering the letters which went off immediately from mr Madison & Yrujo to the Governors of Florida & Cuba, & since that, one from Yrujo to the Govr. of Porto Rico by a vessel sailing for Porto Rico the same day which may procure the liberation of the vessel; considering that if found by our express boat it will be too late for her to attain the object of her mission, and also weighing the uncertainty of the information of the capture & probability, if she was taken, we shall soon hear a confirmation, mr Madison seemed strongly against the expediency of the Express & capt Tingey concurred with him, so that on the whole we concluded to abandon the measure.
                  In a former letter you mentioned that the Adams could be ready for the sea in a short time. Capt Tingey says in 6. weeks; & that the Chesapeak will require a long time. would you think it adviseable for them to suspend their works on the Chesapeake, & get ready the Adams, so that if any circumstance should call for it, we might put a ship of force to sea? I suggest this merely as a matter for your consideration, without having myself formed an opinion on it.
                  I presume we shall have both the British & French fleets in our harbors during the Hurricane season. Affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               